Order in so far as it denies motion to strike out first partial defense affirmed (Glennon, J., dissents). Order in so far as it denies motion to strike *714out second and third partial defenses reversed and the motion to said extent granted (Merrell, J., dissents). Order in so far as it denies motion to strike out fourth complete defense reversed and motion to said extent granted (Merrell and Townley, JJ., dissent). No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.